HSBC Bank USA, N.A. v Greenberg (2021 NY Slip Op 06348)





HSBC Bank USA, N.A. v Greenberg


2021 NY Slip Op 06348


Decided on November 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2018-14756
 (Index No. 11922/14)

[*1]HSBC Bank USA, National Association, etc., respondent,
vDaniel Greenberg, et al., defendants; Stephanie Greenberg, nonparty-appellant.


Jonathan A. Stein P.C., Cedarhurst, NY, for nonparty-appellant.
Eckert Seamans Cherin & Mellott, LLC, White Plains, NY (Riyaz G. Bhimani of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, nonparty Stephanie Greenberg appeals from an order and judgment of foreclosure and sale (one paper) of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered August 23, 2018. The order and judgment of foreclosure and sale, upon an order of the same court entered March 10, 2017, granting the plaintiff's motion, inter alia, for leave to enter a default judgment and for an order of reference, granted the plaintiff's motion to confirm the referee's report and for a judgment of foreclosure and sale, confirmed the referee's report, and directed the sale of the subject property.
ORDERED that the appeal is dismissed, with costs.
Nonparty Stephanie Greenberg is not aggrieved by the order and judgment of foreclosure and sale, and lacks standing to maintain this appeal (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144). Greenberg did not move in the Supreme Court to intervene in this action, notwithstanding that she had notice thereof (see Kelley v Garuda, 189 AD3d 807). Accordingly, Greenberg's contentions are not properly before this Court, and we dismiss Greenberg's appeal from the order and judgment of foreclosure and sale.
RIVERA, J.P., BRATHWAITE NELSON, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court